 Case 21-17153-KCF          Doc 10-1     Filed 09/10/21 Entered 09/10/21 18:08:17          Desc
                                       Brief Page 1 of 21



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J.
 LBR9004-1(b)

 K&L GATES LLP
 David S. Catuogno, Esq.
 One Newark Center, 10th Floor
 Newark, New Jersey 07102
 (973) 848-4000
 david.catuogno@klgates.com

 Counsel for New World Stainless LLC

 In re:                                              Case No.: 21-17153 (KCF)

 NEW WORLD STAINLESS LLC,                            Chapter: 11

                         Debtor.                     Judge:   Hon. Kathryn C. Ferguson



 MEMORANDUM OF LAW IN SUPPORT OF DEBTOR’S MOTION FOR AN ORDER
  ENFORCING THE AUTOMATIC STAY AS TO ITS TENANCY AT SUFFERANCE
        AND MAINTAINING DEBTOR’S OCCUPANCY OF PREMISES


                                     PRELIMINARY STATEMENT

          Over the past two years, the world has been turned inside out by the COVID 19 pandemic.

While pundits muse on the “new normal,” it is not even remotely clear what that new normal may

be. What is clear is that there are profound social and economic issues to be navigated and

resolved in the aftermath of the pandemic and old rules and traditional analysis may not always

apply. Court backlogs and sweeping Executive Orders have reset the playing field and

complicated the path forward. Now, more than ever, Courts must eschew reflexive and formulaic

resolution, and underlying issues must be viewed in their totality and through the lens of

fundamental fairness, with resolutions hand-crafted to protect the interests of all parties and

society as a whole.


                                                 1
 Case 21-17153-KCF          Doc 10-1     Filed 09/10/21 Entered 09/10/21 18:08:17              Desc
                                       Brief Page 2 of 21



        This is one of those cases where there is tempest and distraction in the foreground, but a

reasoned evaluation of the larger picture demands that the Debtor remain in possession of its

Premises and allowed to continue operations. The Debtor herein is by no means suggesting that

principles of law should be ignored or disregarded. To the contrary, the Debtor submits that if

the applicable laws are applied as they should be, consistent with the interests of justice and

fundamental fairness, the viability of the Debtor will be preserved. At the same time, the rights

of everyone will be protected - including innocent non-parties.

        At its essence, this matter involves a dispute between the Debtor and its Landlord. Having

said that, however, the Debtor is not here in Bankruptcy Court to re-litigate a landlord/tenant

action. That is, as will be set forth below, despite the fact that the New Jersey state court entered

a Judgment of Possession prior to the bankruptcy filing, applicable law and the balance of the

equities compel the maintenance of the status quo. Specifically, the Debtor’s should be allowed

to continue in occupancy at the subject Premises, at least in the short-term, to protect the

substantial interests of the estate and other affected parties.

        While true that this bankruptcy case was precipitated by a landlord/tenant dispute, it is

hardly a garden-variety dispute, and it is hardly a dispute that is susceptible to a cookie-cutter

solution. Given the relief being requested by the Debtor, it is necessary to provide come

background on the underlying dispute. Here, the Landlord alleges to be owed approximately $1.7

million in back rent. The Debtor submits that the Landlord’s rental claim is substantially

overstated, containing, among other things, duplicative and excessive charges.                 More

significantly, however, the Debtor alleges that the Landlord breached the Lease first by, inter

alia, failing to upgrade the electrical service at the property as required under the Lease (in

addition to other breaches) and that the Debtor has been damaged in the amount of at least $3



                                                   2
    Case 21-17153-KCF          Doc 10-1      Filed 09/10/21 Entered 09/10/21 18:08:17                   Desc
                                           Brief Page 3 of 21



million as a result of Landlord’s breaches, which amount is far in excess of the Landlord’s inflated

rent claim. Indeed, at the summary trial in the state courts, the Landlord’s predecessor testified

that he was aware of the landlord’s obligation to upgrade the electrical service at the site and was

unable to do so. The successor Landlord took an assignment of the Lease and assumed all of the

predecessor’s obligations, including the electrical upgrade, an obligation with which it never

complied. The original landlord certified that the cost of the electrical upgrade was priced into

the monthly rent due under the Lease, even though the Landlord never provided the upgraded

service.

        The substantive disputes regarding the Lease are only the tip of the iceberg, as there are

additional irregularities and distinctions that make this case most atypical. The Landlord here

first initiated a landlord-tenant action in 2018. That action was settled between the parties.

Thereafter, the Landlord initiated a second landlord-tenant action in 2019 - conspicuously failing

to note the existence, or the settlement, of the 2018 action.1 In any event, upon the Debtor’s

motion, the Court in the 2019 Action found that the issues between the parties were sufficiently

complex that they could not be determined in a summary proceeding in Landlord/Tenant Court

and therefore ordered that the matter be transferred to the Law Division.

        When it became clear that the Landlord would not be able to obtain an immediate

Judgement of Possession in the 2019 Action, it elected to re-open the settled 2018 action and

pursue the eviction of the Debtor for violation of the settlement. Even though the Court had

already ruled that the dispute between the parties should be adjudicated in the Law Division, and

even though going back to the original 2018 action seemingly ran afoul of the entire controversy

doctrine, the Court entered a Judgment of Possession in the 2018 Action. The Court denied,


1 At that time, any action to dispossess was stayed Executive Order No 106 which established a moratorium on any
eviction of the Debtor.

                                                       3
 Case 21-17153-KCF          Doc 10-1     Filed 09/10/21 Entered 09/10/21 18:08:17           Desc
                                       Brief Page 4 of 21



however, the Landlord’s application for a Warrant for Removal. The propriety of that Judgment

in the settled 2018 action is pending on appeal and a stay of execution has been entered.

       In June 2021, the moratorium on commercial landlord/tenant trials was lifted and the

parties filed cross-motions against each other in the 2019 Action. The Landlord sought entry of

a Judgment of Possession, the Debtor sought dismissal for lack of subject matter jurisdiction, on

the ground that the matter should have been transferred to the Law Division. The Judge denied

the motion to dismiss, proceeded to try the case summarily, and entered a Judgment of Possession

and a Warrant of Removal.

       The Debtor has appealed the Judgment of Possession and has requested a stay on the

execution of the Warrant for Removal pending the disposition of the appeal. Notably, if the

appeal is successful, the Judgment of Possession will be unwound and the Debtor’s rights under

the Lease, will be restored.

       While the dispute with the Landlord has driven the filing of this bankruptcy case, this

matter is about much, much more than just a tenant/landlord dispute. Here, the Debtor:

          - employs approximately 35 individuals.

          - owns equipment and inventory located at the premises worth several million dollars
          and leases additional equipment, also located at the premises.

          - has a backlog of $4 million worth of profitable work orders to be performed.

          - has other creditors totaling several million dollars.

          - possesses the liquidity to pay its employees, perform and service the backlogged work.

          - has the liquidity to pay the Landlord for the post-petition use and occupancy of the
          premises.

          - has a pending appeal involving a potential affirmative claim against the Landlord of
          approximately $3 million.

          - has a pending appeal that, if successful, would vacate the Judgment of Possession and

                                                  4
 Case 21-17153-KCF           Doc 10-1     Filed 09/10/21 Entered 09/10/21 18:08:17                Desc
                                        Brief Page 5 of 21



          restore whatever rights the Debtor continues to possess rights under the leasehold,
          including the potential right to renew through May 31, 2026.

        Typically, a Judgement of a Possession terminates a lease and a terminated lease cannot

be assumed in a subsequent bankruptcy case because it no longer exists. The Debtor does not

dispute that truism and is not, at this time, seeking any authority or permission to assume the

Lease - albeit it may seek such authority if and when the Lease may be restored pursuant to the

Appeal. The Debtor recognizes that the Bankruptcy Court does not have the power to resuscitate

the Lease. Having said that, however, the state courts do have that power and there is a pending

Appeal that seeks that very result. As such, the Debtor should not be consigned to its doom while

there is a viable Appeal pending.

        As a practical matter, if the Debtor cannot get back into the Premises and resume

operations, it will fail. It will lose its employees. It will lose its contracts. Its customers will lose

the ability to procure necessary materials and several of those customer entities may fail as a

consequence of NWS’s failure to deliver necessary product. Hence, without continuing

occupancy and continuing operations, everyone will lose. Moreover, if the Debtor is made to

cease operations now, the Appeal, even if ultimately successful, would be mooted as the company

would be defunct. Accordingly, the Debtor seeks an Order from this Court maintaining its

occupancy of the premises as a holdover tenant/tenant at sufferance pending a resolution of the

Appeal. At the very least, the Debtor requests that it be allowed to occupy the Premises

temporarily so that it can resume operations and generate revenue for the benefit of the estate

while it pursues a relocation to an alternate location.

        The Debtor’s equipment and records are all at the Premises and therefore, as of the filing

of the bankruptcy Petition, the Debtor is in occupancy of the Premises as a holdover tenant/tenant

at sufferance. The automatic stay provisions of the Bankruptcy Code prevent the Landlord from

                                                    5
 Case 21-17153-KCF         Doc 10-1     Filed 09/10/21 Entered 09/10/21 18:08:17              Desc
                                      Brief Page 6 of 21



interfering with the tenancy at sufferance and from exercising remedies over the property of the

bankruptcy estate still located at the Premises.

       The Debtor recognizes that it cannot stay at the premises for free as that would present a

hardship on the Landlord. The Debtor submits that it has sufficient liquidity and anticipated cash

flow to pay market rent for the use and occupancy of the Premises in the post-petition period.

Accordingly, the requested relief also benefits the Landlord. That is, all the Landlord can hope

for at this point is the ability to collect rent from a new tenant - a new tenant that does not yet

exist. Hence, if NWS is prevented from operating and is ultimately evicted, the Landlord would

have to locate a new tenant, fit-up the Premises for the needs of the new tenant, and hope to start

collecting rent - perhaps in six (6) to nine (9) months. On the other hand, if the Debtor is allowed

to maintain possession by Order of this Court, the Landlord will collect rent immediately.

       Moreover, while the Debtor disputes that the Landlord has any viable economic claim, to

the extent that it does, forcing an immediate cessation in the Debtor’s operations would result in

a liquidation that would produce pennies on the dollar for creditors - including the Landlord. By

preserving the Debtor’s operations and viability, the Debtor’s ability to reorganize would be

preserved and it could generate far greater value for the benefit of creditors - by way of revenue

derived from continued operations.

       The Debtor is poised for breakout success. As set forth below, there is a scarcity of raw

material in the stainless steel fabrication industry, and while other manufacturers are struggling

to obtain materials, the Debtor has raw material in stock and access to additional raw materials

going forward. The Debtor also uses proprietary processes for custom work that cannot be

performed by any other manufacturer(s). There is presently an abundance of backlogged

profitable work to keep the Debtor busy in the short term, and additional customers continue to



                                                   6
 Case 21-17153-KCF         Doc 10-1     Filed 09/10/21 Entered 09/10/21 18:08:17            Desc
                                      Brief Page 7 of 21



seek out the Debtor’s services going forward.

       Against the backdrop of those possibilities, there is the Landlord. One single creditor

with a Judgment of Possession that is currently under appeal. One single creditor who seeks to

dispossess the Debtor and whose best-case scenario is an ability to re-let the Premises to someone

else and start collecting rent several months down the road.

       On the other hand, if the Debtor is forced to shut down, there are approximately thirty-

five (35) employees who will be out of work and approximately thirty-five (35) families who will

have to endure that hardship during a pandemic and, not to mention, in the wake of unprecedented

destructive flooding and rain damage in the residential area surrounding the Premises. There are

also numerous other legitimate creditors who will get nothing if the Debtor ceases operations.

There are principals who have invested their blood, sweat and treasure into a company who will

lose everything if NWS shuts down. All of these parties are now in peril because of a most

unusual judgement entered in summary proceedings amidst numerous procedural irregularities in

an overburdened state court system feeling its way back to normalcy in the aftermath of a global

pandemic.

       This Court has the ability and authority to stave off that harsh and unnecessary result

while at the same time protecting the rights of the Landlord and other innocent parties. The

language and intent of the Bankruptcy Code and the clear weight of the equities compel a

resolution that will maintain the Debtor’s occupancy as a tenant at sufferance of the Premises and

resume operations, at least temporarily, while the Appeal progresses further and/or the Debtor

locates a suitable replacement location.




                                                 7
    Case 21-17153-KCF            Doc 10-1       Filed 09/10/21 Entered 09/10/21 18:08:17                         Desc
                                              Brief Page 8 of 21



                                           STATEMENT OF FACTS

          The Landlord/Tenant Litigation

          Landlord Ivy 100 Rand Property LLC (“Ivy Rand” or the “Landlord”) is the successor

landlord on a lease of real property dated February 1, 2009 (the “Lease”) with New World Stainless

(the “Debtor” or ”NWS”) for premises located at 100 Randolph Road, Somerset, New Jersey

08873 (the “Premises”). 2 Ivy Rand is a successor landlord in this complex commercial dispute,

having taken an assignment of the Lease, with all of its rights and obligations, in March 2019. In

2018, Ivy Rand’s predecessor initiated a summary action for possession concerning rent allegedly

owed under the parties' lease (the “2018 Action”).

          On about October 4, 2019, Ivy Rand filed another summary action for possession of the

premises (the “2019 Action”). The Complaint in the action did not reference or seek relief relative

to the 2018 action or the settlement thereof.3 NWS responded to the Complaint in the 2019 Action

by filing a motion to transfer the matter to the Law Division, supported by a proposed Verified

Counterclaim for damages arising from the numerous and longstanding breaches of the Landlord

and its predecessors relative to their obligation to maintain and improve the Premises. The

damages asserted in the Counterclaim were in excess of the rent asserted to be due in the 2019

Action.

          The Trial Court agreed that the case was sufficiently complex that it should be transferred


2 Unless otherwise noted, factual support for the statements contained in this motion is contained in the
Certification of J. Cameron Zielinskie (the “Zielinskie Cert.”) which has been filed along with this Motion.

3   Notably, in the complaint by Landlord in the 2019 summary eviction action, counsel included the necessary R. 4:5-
1 certification that “the matter in controversy is not the subject of any other action or arbitration proceeding, now or
contemplated, other than an action to collect the damages referred to in this complaint, and that no other parties
should be joined to this action.” In addition, theLandlord included a “Landlord’s Verification” complaint that provided,
in relevant part, “I certify that,… the matter in controversy is not the subject of any other court action or arbitration
proceeding now pending or contemplated other than a future action to collect the unpaid rent that forms the basis for
the eviction proceeding being initiated herein.”


                                                            8
 Case 21-17153-KCF          Doc 10-1      Filed 09/10/21 Entered 09/10/21 18:08:17            Desc
                                        Brief Page 9 of 21



to the Law Division, but conditioned the transfer upon NWS escrowing $303,118 in rent allegedly

owed which was the amount asserted to be due by the Landlord without any offset for the damages

claimed by NWS. NWS filed a Motion for Reconsideration, which the Trial Court denied on

March 20, 2020. The Debtor sought an interlocutory appeal of the escrow requirements, which

the New Jersey Appellate Division denied without prejudice because the requirement was not a

final judgment.

        Landlord attempted to initiate another action in Bergen County, seeking to enforce its rent

claims, but was rebuffed on the basis, among other grounds, of the entire controversy doctrine.

Landlord subsequently moved before the same Trial Judge in Somerset County for a judgment of

possession in connection with the summary action that the parties had settled in May 2018. The

Trial Court granted Landlord's motion on July 21, 2020.          During oral argument, Counsel for

Plaintiff acknowledged that the settlement agreement in this action was not part of the record of

the “companion case” [that is, the 2019 Action for summary eviction].              Counsel further

acknowledged that he had filed the motion under the 2018 Action because the coronavirus

pandemic had delayed action in the 2019 Action. Moreover, during the summary trial of the 2019

Action, Landlord’s predecessor testified that he was aware of his obligation to upgrade the

electrical service at the site and admitted that it had not been fulfilled.

        In motion practice before the summary trial of the 2019 Action, the Landlord sought a

ruling that NWS was a trespasser and, therefore, the Landlord was entitled to a Judgment of

Possession. The trial judge denied the Landlord’s Motion by way of Order dated May 18 2021,

which Order specifically stated that “the court agrees with defendant that it is not/will not be a

trespasser; it is and will be a tenant at sufferance.” See Zielinskie Cert., Exhibit A. The judge then

set the matter down for a summary trial on July 28, 2021, later adjourned to August 12, 2021.



                                                   9
 Case 21-17153-KCF          Doc 10-1 Filed 09/10/21 Entered 09/10/21 18:08:17                  Desc
                                    Brief Page 10 of 21



       At the August 12 summary trial, the Landlord sought a Judgment of Possession based

solely on the expiration of the Lease on May 31, 2021. Landlord also voluntarily dismissed its

claims for failure to pay rent. NWS presented evidence at the summary trial that there was an

option to renew the Lease through May 31, 2026 and that -- because the parties were in litigation

on May 31, 2020, the date for providing notice of intent to renew under the Lease -- exercising

that option would have been rejected by the Landlord and, therefore, would have been futile and

not required under New Jersey law. The Landlord conceded on the record that it would have

rejected any such exercise. The trial court found, as matters of fact, that (1) the Lease contained

an option to renew through May 31, 2026; (2) that the Landlord had an obligation to upgrade the

electrical service but had failed to do so; and (3) that NWS had failed to exercise the option to

renew. The trial court failed to address NWS’s futility argument. The court entered a Judgment

of Possession and a Warrant of Removal. That Judgment and Warrant are on appeal.

       The NWS Precision Manufacturing Process

       While NWS concedes that this Court is not the proper forum to re-litigate the status of the

Lease and the propriety of the summary eviction process, it submits that some of the background

of this matter may be helpful to this Court in its consideration of the requested relief.

       NWS is a manufacturer of precision welded stainless steel pressure tubing used for,

among other things, medical devices and surgical equipment, aerospace components, automotive

parts, chemical injection and hydraulic control lines in the Oil/Gas industry, heat transfer products

for industrial refrigeration and many other applications requiring strong, flexible, non-corrosive,

high-pressure stainless steel, nickel alloy and titanium tubes manufactured to exacting tolerances.

       NWS’s manufacturing process is deeply sophisticated, highly automated, and relies upon

the proper and continuous operation of complex, precisely calibrated, and sensitive computerized



                                                 10
 Case 21-17153-KCF          Doc 10-1 Filed 09/10/21 Entered 09/10/21 18:08:17                Desc
                                    Brief Page 11 of 21



machines involving, inter alia, subjecting the tubes to temperatures of approximately 2,000

degrees Fahrenheit, followed by precisely timed and regulated cooling. Final sequences run the

tubes through a part of the mill that utilizes sophisticated non-destructive inspection equipment

to analyze the product, outside and inside, for the tiniest of imperfections.

       All of these processes require a continuous, sufficient, and reliable source of electricity.

Fluctuations in voltage or amperage during operation causes a host of problems, including damage

to product during fabrication and the tripping of breakers that shuts the equipment down and halts

production. Continuous low voltage forces NWS to operate the cooling tower fans at a reduced

rate, resulting in lost efficiency via less cooling capacity. Extreme fluctuations can physically

damage the mills’ computerized control equipment.

       Prior to the execution of the Lease, the original landlord and NWS acknowledged and

agreed that the power supply to the Premises was wholly inadequate, which deficiency not only

inhibited NWS’s growth and installation of new equipment, but also caused periodic and

significant voltage drops and brownouts that would halt production, damage the product in

process, and damage NWS’s precision machinery. For these reasons, the Lease provided for the

installation of upgraded electrical service by the Landlord at its own expense. There is no dispute

that neither Ivy Rand nor its predecessor(s) ever complied with this obligation under the Lease,

nor is there any dispute that Ivy Rand assumed this unfulfilled obligation when it took an

assignment of the Lease.

       NWS has experienced an elevated frequency of electrical supply irregularities, which

resulted results in lost revenues and increased costs. The voltage fluctuations and irregularities

have occasionally caused physical damage to NWS’s sensitive electronic systems. The resulting

downtime causes a loss of revenue, an increase in facility and production costs, extended



                                                 11
 Case 21-17153-KCF          Doc 10-1 Filed 09/10/21 Entered 09/10/21 18:08:17                  Desc
                                    Brief Page 12 of 21



production times, delays in deliveries, and dissatisfied customers. Significant equipment failures

due to electrical anomalies have been realized. These occurrences typically involve more than

one full day of downtime, and on average take one and a half days to remedy.

       In addition to the foregoing, the inadequate power supply also compromises NWS’s

ability to cool the product during the fabrication process and results in a slower production speeds.

This delay accumulates and causes a reduction in saleable tubing and a concomitant reduction in

revenue. Additionally, the Lease required the Premises to be metered with a separate and unique

utility meter to measure the electricity actually used. Not only was this requirement not satisfied,

the sub-meter located on site has been inoperable for extended periods of time and the Landlord

has at times charged NWS various flat fee/round number amounts for electrical service in a given

month without providing any support or foundation. Finally, the mechanical Load Levelers at

three of the four loading bays at the Premises have been dysfunctional for a significant portion of

the decade long NWS tenancy. As a result, NWS has been forced to run all of its incoming and

outgoing shipment through one single loading bay while three additional bays lay fallow. This

limitation in capacity has caused further delay and, of course, further reduction in revenue and

other damages to NWS.

  The Collateral Impact of a Cessation of Operations.

       As noted, supra, if the Debtor is not permitted to maintain its occupancy at the Premises

as holdover tenant/tenant at sufferance and continue to operate, it likely cannot survive beyond the

week. The obvious and immediate impact is that all thirty-five (35) of the Debtor’s employees

will be out of work and that all of these families will endure the loss of livelihood and benefits in

these most uncertain and harrowing times. Other legitimate creditors, totaling in excess of $6

million, will lose their ongoing payment stream and be relegated to a speculative recovery of



                                                 12
 Case 21-17153-KCF          Doc 10-1 Filed 09/10/21 Entered 09/10/21 18:08:17                 Desc
                                    Brief Page 13 of 21



pennies on the dollars and fighting over the scraps of a defunct company in liquidation. The

principals of the Debtor will lose their entire investment and their life’s work in creating and

nurturing a cutting-edge company that is viable and profitable - solely because of a two-party

dispute with a landlord that is yet to be resolved with finality.

       Those impacts, significant as they are, are not the only consequence of a shut down. The

Debtor has numerous critical customers who are dependent on NWS’s delivery of product that is

in process or on order, and whose continued viability is dependent on NWS’s ability to fulfill

current orders. Specifically:

   1) NWS supplies an integral component for the upstream Oil & Gas industry, being one of
      only two primary producers supplying a certain type of chemical injection line required for
      oil extraction. NWS is a supplier to the major oilfield service (OFS) providers. Cessation
      of NWS operations will directly and negatively impact the domestic production of
      hydrocarbons. There is not enough production capacity or raw material available to fill the
      potential void resulting from the loss of NWS supply.

   2) One industry leading OEM in the industrial refrigeration industry utilizes NWS as a sole
      supplier for an internally enhanced tubular product. NWS is the only tubing producer
      capable of manufacturing the specialty tubing. The cooling equipment, installed in
      refrigerated warehouses and supermarket cooling systems, employs ammonia (a green
      natural product) instead of synthetic refrigerants, which synthetics account for 1/3 of
      greenhouse gas emissions. The abrupt cessation of NWS operations would not only have
      a catastrophic and negative impact on this customer that currently employs NWS as its sole
      supplier, it would also result in the end of this product line, and the end of a potential game-
      changing mass market product in the quest for greener industrial processes. NWS submits
      that public policy strongly militates in favor of the preservation of NWS operations and the
      preservation of this ecologically responsible product line.

   3) Major suppliers of brake lines to the automotive industry use NWS as a primary supplier.
      These critical customers rely on a continual supply of NWS tubing to support the
      production of new automobiles. Cessation of NWS operations will directly and negatively
      impact the domestic production of automobiles.
There are numerous other critical customers operating in myriad industries that rely on a steady

supply of NWS tubing.

       Additionally, of particular importance are the current market constraints limiting the supply

of stainless steel. Material is simply not available, and lead times are prohibitively long or absent

                                                  13
 Case 21-17153-KCF          Doc 10-1 Filed 09/10/21 Entered 09/10/21 18:08:17                  Desc
                                    Brief Page 14 of 21



all together. Many producers have limited production or have temporarily closed due to the

unprecedented market conditions. NWS has, however, through proactive actions, secured a

continual supply of material and has been able to rescue many customers that have lost suppliers.

This dynamic has presented new revenue opportunities that NWS can exploit.

       Conversely, if NWS is not there to pick up this slack, there are no ready replacements to

fill the potential loss of the NWS supply, both in terms of production capacity and available

materials. If NWS ceases production, these critical customers will not be able to procure the

product necessary for them to provide their services to the public at large - or at the very least will

be severely delayed and compromised by seeking an alternate supplier and taking a substantially

delayed place in a new queue. Some of these entities could themselves suffer catastrophic damage

to their ability to function including, but not limited to being forced to shut down themselves.

Moreover, the public will be damage by an inability to obtain these services.

         NWS has machinery, inventory and raw materials with a value of several million dollars

located at the Premises. NWS has booked orders for future work to be performed, which orders

are projected to produce in excess of $4 million in revenue. NWS is viable and ready, willing and

able to get to work.

       For these reasons, in addition to the other compelling reasons set forth above, the Debtor

requests that it be permitted to maintain its occupancy of the Premises post-petition - in exchange

for adequate protection payments to the Landlord as determined by this Court - during the

pendency of the appeal or at least for a sufficient period of time for the Debtor to locate a suitable

alternate location.




                                                  14
 Case 21-17153-KCF          Doc 10-1 Filed 09/10/21 Entered 09/10/21 18:08:17                     Desc
                                    Brief Page 15 of 21



                                          Legal Argument

I.      NWS’s Tenancy at Sufferance is Entitled to Protection Under the Automatic Stay.

        Subsection 362(a)(3) of the Bankruptcy Code (the “Code”) “provides that, except as set

forth in subsection (b), the filing of a bankruptcy petition operates as a stay of ‘[a]ny act to obtain

possession of property of the estate or of property from the estate or to exercise control over

property of the estate.’” See In re St. Clair, 251 B.R. 660, 664 (D.N.J. 2000), aff’d sub nom. St.

Clair v. Wood, 281 F.3d 224 (3d Cir. 2001) (quoting 11 U.S.C. § 362(a)(3)). Therefore, subsection

362(a)(3) stays any act seeking to: “(1) obtain possession of, or exercise control over property of

the estate (that is, property of the debtor as of the date of the filing of the petition), or (2) obtain

possession of property from the estate (property over which the estate has control or possession).”

Id. (citing 11 U.S.C. 362(a)(3)). “The scope of the automatic stay is undeniably broad.” In re Atl.

Bus. & Cmty. Corp., 901 F.2d 325, 327 (3d Cir. 1990).

        The automatic stay is one of the fundamental debtor protections provided by the
        bankruptcy laws. It gives the debtor a breathing spell from his creditors. It stops all
        collection efforts, all harassment, and all foreclosure actions. . . . The automatic
        stay also provides creditor protection. Without it, certain creditors would be able to
        pursue their own remedies against the debtor’s property. Those who acted first
        would obtain payment of the claims in preference to and to the detriment of other
        creditors. Bankruptcy is designed to provide an orderly liquidation procedure under
        which all creditors are treated equally.

H.R.Rep. No. 595, 95th Cong., 2d Sess. 340 (1977), reprinted in 1978 U.S. Code Cong. & Admin.

News 6296.

        Section 541 of the Code defines the term “property of the estate” which is comprised of “.

. . all legal or equitable interests of the debtor in property as of the commencement of the case.”

11 U.S.C. § 541(a)(1). It is well settled that the intended scope of this section is broad. See United

States v. Whiting Pools, Inc., 462 U.S. 198, 205 (1998). Such “includes all kinds of property, . . .


                                                  15
 Case 21-17153-KCF          Doc 10-1 Filed 09/10/21 Entered 09/10/21 18:08:17                 Desc
                                    Brief Page 16 of 21



tangible or intangible. . . .” See H.R. Rep. 595, 95th Cong., 1st Sess. 367 (1977), reprinted in 1978

U.S. Code Cong. & Admin. News 5787, 6323.

         Among these interests, “a debtor’s possession of a tenancy at sufferance creates a property

interest as defined under Section 541, and is protected by Section 362 of the Bankruptcy Code.

The language of Section 362 makes clear that mere possession of property at the time of filing is

sufficient to invoke the protections of the automatic stay.” See In re Atl. Bus. & Cmty. Corp., 901

F.2d 325, 328 (3d Cir. 1990); see also In re Convenient Food Mart No. 144, Inc., 968 F.2d 592,

594 (6th Cir. 1992) (stating, “We join other circuits in holding that a tenancy at sufferance is a

possessory interest in real property within the scope of the state in bankruptcy under section 541.”);

but see In re Truoung, 557 B.R. 326, (Bankr. D.N.J. 2016) (determining that a Chapter 7 debtor’s

bare possessory interest as a holdover tenant under a month-to-month commercial lease was not

included in property of the estate or protected by the automatic stay). “Indeed, a mere possessory

interest in real property, without any accompanying legal interest, is sufficient to trigger the

protection of the automatic stay.” In re 48th Street Steakhouse, Inc., 835 F.2d 427, 430 (2d Cir.

1987).

         The term “possession” within Section 362 was intended to require that the estate “have a

good-faith, colorable claim to possession.” St. Clair, 251 B.R. at 666. Moreover, an equitable

interest in property may constitute possession. Id. at 668; see e.g., In re Atl. Bus. & Cmty. Corp.,

901 F.2d 325, 328 (3d Cir. 1990) (holding that the debtor was effectively in possession of the radio

station by operating its business and therefore had an interest in property protected by 362(a)(3));

cf. Barel v. Fed. Nat'l Mortg. Assoc., No. 3:19-CV-16054 (PGS), 2021 WL 1196207, at *3 (D.N.J.

Mar. 30, 2021) (holding that the debtor did not have a “good faith colorful claim to possession”

since the deed to the property had been transferred six months prior to filing).



                                                 16
 Case 21-17153-KCF          Doc 10-1 Filed 09/10/21 Entered 09/10/21 18:08:17                   Desc
                                    Brief Page 17 of 21



        Under New Jersey law, a tenant at sufferance or a holdover tenant “‘is one who comes into

possession of land by lawful title, usually by virtue of a lease for a definite period, and after the

expiration of the period of the lease, holds over without any fresh leave from the owner.’” Mintz

v. Metro Life Ins. Co., 153 N.J. Super 329, 333 (Morris Cnty. Ct. 1977) (quoting Standard Realty

Co. v. Gates, 99 N.J. Eq. 271, 275 (Ch. 1926)).

        In the present matter, the Superior Court has acknowledged and agreed with the Debtor

that upon the termination of the lease, the Debtor “will not be a trespasser; it is and will be a tenant

at sufferance.” [May 18, 2021 Order].

        As noted by the Third Circuit in In re Atl. Bus. & Cmty. Corp., “a debtor’s possession of a

tenancy at sufferance creates a property interest” under Section 541 and is protected under Section

362 of the Code. See In re Atl. Bus. & Cmty. Corp., 901 F.3d at 328. This protection applies directly

to the Debtor which has retained a “good-faith, colorable claim to possession” since prior to the

filing of the Bankruptcy Petition. Similar to In re Atl. Bus. & Cmty. Corp., the Debtor has been

effectively in possession of the Property and was operating in the ordinary course.

        Additionally, there are millions of dollars of Debtor equipment and inventory at the

Premises, not to mention virtually all of the Debtor’s business and financial records. The Landlord

has absolutely no interest in the Debtor’s equipment and inventory and such equipment and

inventory is protected from any enforcement action under the automatic stay. As long as the

Debtor’s equipment, inventory and records are at the Premises, the Debtor has a substantial

presence at the site and an equitable interest in continued occupancy site so as to access its assets

and records, and utilize same in connection with its efforts to reorganize. Indeed, without access

to its books and records, the Debtor will be unable to perform its obligations as a debtor-in-




                                                  17
 Case 21-17153-KCF         Doc 10-1 Filed 09/10/21 Entered 09/10/21 18:08:17                 Desc
                                   Brief Page 18 of 21



possession and unable to otherwise meaningfully pursue a reorganization. Therefore, its continued

equitable interest in occupancy is absolutely vital to the administration of this case

       Contrary to Truoung, this case is not limited to and defined by a bare possessory interest

and nothing else. Here, the Debtor’s possessory interest is protected by the Debtor’s pending

Appeal which, if successful, will negate the Judgment of Possession and restore the Debtor’s rights

under the Lease, whatever they may be. Additionally, in this case, we have a specific finding of

the state court that NWS is a tenant at sufferance and not trespassing. Thus, there is a state court

finding of a protectable occupancy interest.

       This case also has been complicated, and perhaps tainted, by the administrative difficulties

of the state courts emerging from the COVID 19 pandemic and the various Executive Orders and

interim protocols that were put in place to account for the pandemic related issues. Indeed, unlike

Truoung, this case involves a most atypical underlying summary proceeding conducted (i) contrary

to a prior Court Order finding that the dispute was a complex matter unfit for summary disposition;

and (ii) in a case related to an almost identical companion case where a different disposition had

been reached, and in a manner that was potentially violative of the absolute priority rule. Until

such time as the Appellate Division renders a decision regarding the validity of the Judgment of

Possession, the Debtor’s possessory interest as a tenant at sufferance and equitable interest in

continued occupancy has not lapsed.

       Another crucial distinction is that the Debtor herein seeks the reorganization of its business

as opposed to the Chapter 7 liquidation sought by the debtor in Truoung. The reorganization here

is centered upon the Debtor’s Appeal which will restore whatever rights NWS has under the Lease,

including the potential extension of the Lease term until May 31, 2026, and potentially result in a

further economic recovery that could be utilized as part of the reorganization plan. Additionally,



                                                 18
 Case 21-17153-KCF         Doc 10-1 Filed 09/10/21 Entered 09/10/21 18:08:17                 Desc
                                   Brief Page 19 of 21



inherent in NWS’s reorganization efforts is the continued operation and viability of the Debtor

entity and the public policies that will be advanced by such reorganization including, but not

limited to, the preservation of jobs and the continued production and installation of crucial

infrastructure materials in critical industries during the pandemic economy. Not to mention that

continued operations means continued revenue that could be used to pay creditors and to otherwise

further the Debtor’s reorganization.

       Thus, the Debtor maintains an equitable possessory interest that is further protected through

its current pending Appeal. This equitable property interest constitutes property under Section 541

of the Code and is therefore entitled to protection pursuant to Section 362 of the Code.

II.    The Circumstances of this Matter Dictate that that Bankruptcy Court Utilize its
       Equitable Power to Maintain the Debtor’s Occupancy of the Premises.

       Section 105(a) of the Code expressly grants bankruptcy courts equitable power to “issue

any order, process, or judgment that is necessary or appropriate to carry out the provisions of this

title.” 11 U.S.C. § 105(a). “Bankruptcy courts are ‘courts of equity, empowered to invoke equitable

principles to achieve fairness and justice in the reorganization process.’” In re Combustion Eng'g,

Inc., 391 F.3d 190, 235 (3d Cir. 2004) (quoting In re Aquatic Dev. Group, Inc., 352 F.3d 671, 680-

81 (2d Cir. 2003); see also Local Loan Co. v. Hunt, 292 U.S. 230, 240 (1934) (“[C]ourts of

bankruptcy are essentially courts of equity, and their proceedings inherently proceedings in

equity.”). Among the equitable powers, bankruptcy courts may “craft flexible remedies that, while

not expressly authorized by the Code, effect the result the Code was designed to obtain.” Official

Comm. Of Unsecured Creditors of Cybergenics Corp. ex rel. Cybergenics Corp. v. Chinery, 330

F.3d 548, 568 (3d Cir. 2003) (en banc).

       Bankruptcy courts, as courts of equity, “have broad authority to modify creditor-debtor

relationships.” United States v. Energy Res. Co., 495 U.S. 545, 549 (1990). Likewise, section

                                                19
 Case 21-17153-KCF            Doc 10-1 Filed 09/10/21 Entered 09/10/21 18:08:17                 Desc
                                      Brief Page 20 of 21



105(a) “enables courts to issue orders necessary to protect estate property subject to bankruptcy

proceedings.” In re Krause, 414 B.R. 243, 263-64 (Bankr. S.D. Oh. 2009).

          Here, the company is viable. There are employees. There is inventory. There is work in

process and there is backlogged work to be done in the future. There is also a measure of liquidity.

NWS can immediately pay rent for the remainder of the month of September and pay going

forward rent at the fair rental value as determined by the Court. There is no prejudice to Ivy Rand

as it will be paid for as long as the Debtor is occupying the Premises during the post-petition

period.

          Even if the tenancy at sufferance is short term until the Debtor can relocate, that will serve

the critically important goal of keeping the Debtor alive and viable and, all the while, Ivy Rand

will still be paid and protected. If, on the other hand, the Debtor is not allowed to maintain its

occupancy of the Premises and resume operations promptly, its collapse and failure would be

inevitable, imminent and irrevocable. NWS likely would be permanently out of business within a

week. If that were to happen, the employees lose, the third-party creditors lose, the equity holders

lose and the critical customers lose, and various aspects of the infrastructure economy lose.

          There is even a substantial argument that the Landlord loses. That is, upon NWS’s failure,

the Landlord would have a vacant, non-revenue producing property for the next several months or

more. Conversely, if this Court authorizes NWS to maintain occupancy contingent on the payment

of post-petition use and occupancy, Ivy Rand will have an immediate and substantial income

stream. Additionally, if the Landlord’s back rent claim has any viability at all, there will be a

surviving reorganized entity to pay such claim, rather than the carcass of a defunct and assetless

entity.




                                                   20
 Case 21-17153-KCF        Doc 10-1 Filed 09/10/21 Entered 09/10/21 18:08:17              Desc
                                  Brief Page 21 of 21



                                       CONCLUSION

       For the foregoing reasons, Debtor NWS submits that its occupancy of the Premises should

be maintained post-petition for such period of time as authorized by this Court subject to the

payment of post-petition use and occupancy charges at a rate determined by this Court.



Dated: September _10_, 2021
       Newark, New Jersey                                  K&L GATES LLP


                                                           By: /s/ David S. Catuogno
                                                           David S. Catuogno, Esq.
                                                           One Newark Center, 10th Floor
                                                           Newark, New Jersey 07102
                                                           Tel: (973) 848-4000
                                                           Fax: (973) 848-4001
                                                           Email: david.catuogno@klgates.com

                                                           Counsel for New World Stainless
                                                           LLC




                                              21
